Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Emjadia Porter appeals the district court’s orders granting his motion for reduction of sentence under 18 U.S.C. § 3582(c) (2006) and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Porter, No. 7:94-cr-00037-sgw (W.D.Va. Apr. 7 & 23, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED